Title: From George Washington to William Livingston, 26 April 1778
From: Washington, George
To: Livingston, William



Sir
Valley Forge April 26th 1778

I received yesterday your favor of the 15th Inst., with the papers alluded to.

Your reasoning, upon the subject of Deserters attending Flags, is certainly right & not to be disputed. Their appearing in that character is an additional crime, and it is the practice of War in such instances, founded in principles of common reason & the delicacy of Truces, to execute them immediately. This is the custom in general cases. How far the circumstances, which attended the enlistment of Job Hetfield require a discrimination in his favor, is a point perhaps of some difficulty. I find by inquiry of General Maxwell, that he was inlisted & sworn; but yet, that there was a sort of coercion, which might distinguish it, from an act perfectly free and voluntary. Upon the whole I think his detention & confinement justifiable, which I would prefer to Capital punishment. At the same time, you will permit me to observe, that from the expediency of Flags and the necessity of such an intercourse between warring powers, it is the constant usage for the party detaining, executing &c. to inform the other side of the reasons.
I am sorry, I do not recollect the mode suggested by the Committee, for paying for the Horses. None of the Gentlemen are now here; and therefore, I shall take the earliest occasion to transmit an extract of your Letter to Congress and to forward you their Answer. It is certain without money, things go on heavily, if they go on at all.
As the season for action is fast advancing and it is necessary for me, in forming plans, either offensive or defensive, to know with some degree of certainty, what succours might be obtained from the Country, in any emergency, I request, that you will inform me, as soon as you can, what number of well armed militia (I say well armed, because the Continent cannot supply them) Jersey could afford, if called upon, How long they might be retained in service—& How soon drawn into the field after requisition. I would wish the Estimate to be as accurate, as you can well make it, and if imperfect in any instance, that it should rather fall short of the number that may be obtained, than exceed. I do not mean by this, to relinquish my hopes of your filling your Batallions, and I trust the Legislature will no longer defer measures necessary for effecting so important and interesting a work. It is our misfortune never to have our forces in the Field, till the Enemy have received their reinforcements.
I have taken the freedom to commit to your care a Letter for Major Genl Tryon, which you will be pleased to send by a Flag to Staten Island, or to such other post, as you may deem most proper. I transmit you a copy of our correspondence, which on his part, is pretty similar, it is probable, to His addresses to your Officers. Determined, that I should get some of his obliging Letters, he made out a first—a second and a Third, all of the same tenor & date. I am persuaded, you will be under some difficulty, which to admire most, his impertinence

—or his folly. I am Dr Sir with great esteem & regard Yr Most Obedt servant

Go: Washington

